FILED
                                                                                                COURT OF APPEALS
                                                                                                     DIVISION II




     IN THE COURT OF APPEALS OF THE STATE OF WASHINGT

                                                  DIVISION II

STATE OF WASHINGTON,                                                         No. 42919- 5- 11


                                     Respondent,                       UNPUBLISHED OPINION


         v.




JOHN ALLEN BOOTH, JR.,


                                     Appellant.


         BJORGEN, A. C. J. —       A jury convicted John Allen Booth Jr. of one count of second degree

murder, two counts of first degree murder, one count of attempted first degree murder, one count


of attempted first degree extortion, and one count of first degree unlawful possession of a firearm


after finding that Booth shot four people while attempting to collect a drug debt. Booth appeals,

claiming that ( 1) the to- convict jury instruction violated his right to trial by jury and ( 2) the State

presented     insufficient    evidence   to allow   a conviction on    the attempted extortion charge.     In a


statement of additional grounds, Booth also alleges that ( 3) the State obtained evidence against


him in   violation of   the   Privacy   Act,   chapter   9. 73 RCW; (4) the prosecutor committed misconduct


when cross -examining         him; ( 5) the trial court infringed his right to counsel; and ( 6) the trial court


erroneously imposed legal financial obligations that his indigence prevents him from paying.

We   affirm.
No. 42919 -5 -II



                                                  FACTS


         Booth visited David West' s house on August 8, 2010 to discuss a drug debt, arriving with

Robbie Russell and Ryan McCarthy. Russell dealt methamphetamine, and Booth collected debts

arising from Russell' s illicit trade.

         During the visit, West spoke privately with Russell while Booth sat and talked with

West' s family. Booth asked questions about West' s grandchildren in a manner that unnerved

West' s daughter and son -in -
                             law. At the end of West' s conversation with Russell, Booth,


McCarthy,      and   Russell left. After they departed, West looked " scared"   and " upset."   Verbatim


Report   of   Proceedings ( VRP) ( Dec.   12, 2011) at 203. West told his daughter to take her family

and leave. She found this unusual, since West typically wanted to spend as much time as

possible with his grandchildren and had never ordered her away.

         A week later, Booth and McCarthy returned to the West residence. Booth spoke

privately with West, took money and drugs from him to pay toward West' s debt, and then left.

A third person who visited West with Booth and McCarthy testified that, as they drove away,

Booth and McCarthy discussed the need to contact someone, presumably Russell, because West

could not pay the debt in full. During this discussion, Booth and McCarthy spoke about taking

West' s motorcycle as a means to satisfy the outstanding debt.

         Booth and McCarthy visited West a third time just after midnight on the night of August

20, 2010. John Lindberg, a good friend of West and his longtime girl friend, Denise Salts,

arrived for a visit at the same time and entered West' s house with the two men. After


introductions, Lindberg, Booth, and McCarthy sat at the kitchen table and talked with West.




                                                      2
No. 42919 -5 -II



        On this third visit, Booth apparently planned to take possession of a different vehicle,

West' s truck, to satisfy West' s outstanding debt. Booth and West discussed the truck, and Booth

asked to see pictures of it. West obliged, and then Booth and West went outside to speak


privately. West looked " pretty calm" as he went out, but he returned to the kitchen red -faced and

looking " stressed." VRP (Dec. 7, 2011) at 146. West asked Lindberg if he had any money.

Lindberg   replied   that he had $   100 and then, when West left the kitchen to go the master


bedroom, Lindberg followed and told West he could actually lend West more, but did not want

Booth to know that.


        West then grabbed a shotgun, returned to the kitchen, cocked the gun, and pointed it at


the table, beginning a confrontation that ended in Booth fatally shooting West. Booth then shot

Salts, Tony Williams, an acquaintance of West who was also present in the house, and West' s

teenage son. Williams and West' s son died from their wounds; Salts survived.


        Booth and McCarthy apparently either mistook Williams for Lindberg or forgot Lindberg

was there; they never searched the house to find him, and he remained safely hidden until they

left. Lindberg then fled the house. Neighbors soon called 911 to report the shots and two cars

fleeing West' s property, one of which was Lindberg' s white Camaro. Police contacted Lindberg,

and he described the events at West' s house, identifying Booth as the shooter and McCarthy as a

participant in the massacre. Salts later identified Booth as her assailant and McCarthy as the

man arriving at the house with Booth from a photographic montage.

        Booth fled Lewis County after the shooting. Law enforcement officers traced him to

Spokane using his cell phone records and electronic communications he sent to his girl friend.

This electronic trail led to the residence of Eric Zacher, who had once shared housing with Booth


                                                      3
No. 42919 -5 -II



while in the custody of the Department of Corrections. Police began surveillance of Zacher and

discovered and arrested Booth at Zacher' s neighbor' s house.


          Booth was detained in the Lewis County Jail after his capture in Spokane. After learning

that Booth had attempted to circumvent routine monitoring of jail phone calls, police officers

listened to the recording of a call Booth had made to Zacher. Booth made references during that

call which led the officers to believe he was discussing a firearm still at the house where police

arrested him. The officers asked Spokane police to search the house where Booth was arrested


to look for the weapon. Spokane police returned to Zacher' s neighbor' s house and searched the


house with the resident' s consent. The officers discovered a gun in the attic, which was later


identified as the murder weapon.


          The State charged Booth with second degree murder for the shooting of West, two counts

of first degree murder for the deaths of West' s son and Williams, first degree attempted murder


for shooting Salts, attempted first degree extortion for his efforts to collect West' s debt, and first

degree unlawful possession of a firearm. The State sought ( 1) to enhance the sentence for each

count   because Booth   committed multiple current offenses; (   2) to enhance the sentence for the


murder, attempted murder, and attempted extortion counts because Booth committed the


offenses while armed with a firearm; and ( 3) to enhance the sentence for the two first degree


murder charges because of an egregious lack of remorse. Booth pleaded not guilty to each

charge.




          Because Booth initially faced the possibility of receiving the death penalty for his crimes,

the trial court appointed two attorneys to represent him as required by Superior Court Special




                                                   4
No. 42919 -5 -II


                                                            1
Proceedings Rules —Criminal ( SPRC)               at   2.        After the State filed notice that it would not seek


the death penalty, the trial court declared it wanted to " revisit the issue of two counsel for Mr.

Booth."    VRP (May 17, 2011) at 47. At a hearing on the issue, the trial court stated that Booth

merely faced prison time, the same as any other defendant not eligible for the death penalty, and

like those defendants should have only one representative. The trial court told Booth' s attorneys

to choose which of them would continue to represent him; and one withdrew in compliance with


the trial court' s order.


          The State tried Booth before a jury. The State presented extensive evidence that Booth

shot Salts, West, West' s son, and Williams. Salts and Lindberg both testified and identified

Booth as the shooter. One of Booth' s friends testified that the morning after the shooting Booth

had called him and admitted to killing someone. Officers testified about the phone call from jail

between Booth and Zacher that led to the recovery of Booth' s firearm in Spokane. A forensic

scientist testified that the weapon recovered in Spokane fired the bullets used to wound Salts and


kill West, West' s son, and Williams. Another forensic scientist testified that the recovered


murder weapon had Booth' s, and only Booth' s, genetic material on it.

          The State also presented evidence about Booth' s attempted extortion. Using ER 404(b)' s

common scheme or plan exception, the State offered extensive testimony about Booth' s
                                                       2
collections of   drug   debts in August 2010.                   One of Booth' s co- workers testified that Booth




1
    Where the " death penalty has been or may be decreed," SPRC 2 requires that "[a] t least two
lawyers   shall be appointed for the trial." SPRC 1, 2.



2 ER 404(b) provides that
           e] vidence   of   other   crimes,   wrongs,              or acts is not admissible to prove the
          character of a person      in   order   to show action in conformity therewith.               It may,
                                                                    5
No. 42919 -5 -II



planned to collect a $ 20,000 debt the weekend of the murder. One of West' s friends testified to


West' s desperation to raise money the day of the shooting and West' s attempt to sell his boat for

    1, 000 after paying $6, 500 for it in order to obtain the needed cash. Another witness identified

Booth as, in essence, Russell' s enforcer and collection agent and testified that Booth had come to


discuss collecting a debt for Russell the day of the murders. A fourth witness testified about

Booth' s threats to kill family members to collect on a debt. West' s daughter and son -in -aw
                                                                                           l

testified about the first visit by Booth, Russell, and McCarthy and how West had immediately

sent them home after the men departed. Both also testified that Booth' s questions about their


children had frightened them. Finally, Lindberg testified about West' s private conversation with

Booth outside the house just before the murders and how West had returned looking stressed and

agitated.




          Booth testified in his own defense, and his version of events differed starkly from that

offered by the State' s witnesses. Booth claimed that West owed him money because he had

    fronted" West a pound of high -
                                  grade methamphetamine to sell. VRP (Dec. 14, 2011) at 61 -62.


On the day of the murders, he and a friend had dropped by West' s house to collect one of the

weekly installment payments he and West had arranged. Because West did not yet have the

money, but believed he would have it later that night, Booth left his friend with West and went
                            3
about other    business.        Booth' s friend later informed him that he had committed the murders.


Booth claimed that he arranged to meet the friend the next day and took possession of the murder




          however, be admissible for other purposes, such as proof of motive, opportunity,
          intent, preparation, plan, knowledge, identity, or absence of mistake or accident.
3
    Booth testified that the friend he left   at   West' s had the " government   name[]"   of, alternatively,
    Joe Nameless"   and "   Joe Mama." VRP (Dec. 14, 2011) at 79, 81, 83, 102.
                                                          6
No. 42919 -5 -II



weapon in order to keep his friend out of trouble. Because he had heard that the police sought

him    as a suspect         in the   murders,     Booth   went " on   the lam."   VRP (Dec. 14, 2011) at 66 -67, 75.


                 The trial court instructed the jury using language from the criminal pattern jury

instructions over Booth' s objections. These " to convict" instructions informed the jury, in part,

that


                 i] f you find from the evidence that each of these elements has been proved
                 beyond a reasonable doubt, then it will be your duty to return a verdict of guilty.
                        On the other hand, if, after weighing all of the evidence, you have a
                 reasonable doubt as to any one of these elements, then it will be your duty to
                 return a verdict of not guilty.


CP     at   527, 530, 532, 536, 540 ( Booth            challenges all to- convict    instructions). Booth presented


alternatives to these instructions, but the trial court declined to give them.


                 The jury returned a verdict of guilty on all counts; it also found each of the sentence

enhancements the State sought. Because Booth already had two convictions for violent felonies,

the jury' s verdict required the trial court to sentence Booth under Washington' s persistent

offender statute. See RCW 9. 94A.570. Pursuant to that statute, the trial court imposed four


consecutive life sentences on Booth, one for each of the murder and attempted murder


convictions, plus an additional 60 months for the attempted extortion conviction and 116 months


for the unlawful possession of a firearm conviction. Booth' s sentence also included mandatory

and    discretionary         legal financial      obligations ( LFOs).     Booth appeals.


                                                             ANALYSIS


                 Booth claims that all of his convictions are invalid because the " to convict" instructions


were constitutionally infirm, the prosecutor committed misconduct, and the trial court denied his

right       to   counsel.   In   addition,   he   challenges   his   murder and attempted murder convictions
                                                                                                                by
No. 429 19 -5 -II



asserting the trial court erred under the Privacy Act by allowing the State to admit evidence

about the murder weapon. He further challenges his attempted extortion conviction by alleging

that the State failed to present sufficient evidence for a conviction. Finally, he alleges the trial

court unconstitutionally imposed LFOs. We affirm.

                                         I. THE TO- CONVICT INSTRUCTIONS


           Booth assigns error to the " to convict" instructions given by the trial court, each of which

informed the jury that, if it found the State had proven the elements of the charged crime beyond

a reasonable     doubt, it had     a   duty   to   return a verdict of    guilty. Booth         alleges   that the '   duty '

language in the instructions misstated the law by eliminating the jury' s ability to return a verdict

of not guilty despite the State' s presentation of evidence of his guilt beyond a reasonable doubt.

Br.   of   Appellant   at   27 ( quoting CP        at   527, 530, 531, 536, 540). Booth claims that this


misstatement violated his right to have a jury determine his guilt, protected by article I, sections

21 and 22 of the Washington State Constitution and the Sixth and Fourteenth Amendments to the

United States Constitution. We find no error.


           We review de novo allegations of constitutional violations or instructional errors. State v.


Lynch, 178 Wn.2d 487, 491, 309 P. 3d 482 ( 2013); State v. Brown, 132 Wn.2d 529, 605, 940 P.2d


546 ( 1997).    Jury instructions suffice where, when taken as a whole " they correctly state

applicable     law,   are not   misleading,        and permit counsel      to   argue   their   theory    of   the case."    Brown,


132 Wn.2d at 618.


            Much like Division One            of our court, " we      thought that this issue was resolved."                State v.


Moore, 179 Wn.         App.     464, 465, 318 P. 3d 296,         review   denied, 180 Wn.2d 1019 ( 2014). In State


v. Meggyesy, Division One held that a " to convict" instruction informing the jury it had a duty to


                                                                  8
No. 42919 -5 -II



find the defendant guilty if the State proved the elements of the charged crime beyond a

reasonable doubt did not infringe on the right to trial by jury under the state or federal

constitutions.   90 Wn.     App.   693, 958 P. 2d 319 ( 1998),   abrogated on other grounds by State v.

Rucuenco, 154 Wn. 2d 156, 110 P. 3d 188 ( 2005),            reversed by Washington v. Recuenco, 548 U.S.

212, 126 S. Ct. 2546, 165 L. Ed. 2d 466 ( 2006). Our opinions in State v. Bonisisio , and State v.


Brown agreed with the reasoning of the Meggyesy court. 92 Wn. App. 783, 964 P.2d 1222

 1998); 130 Wn.    App.     767, 124 P. 3d 663 ( 2005).     Division One has subsequently reaffirmed

Meggyesy in Moore and Division Three of our court followed the reasoning of Brown and

Meggyesy   in State   v.   Wilson, 176 Wn.   App.   147, 307   P. 3d 823 ( 2013), review denied, 179 Wn.2d

1012 ( 2014). We adhere to this precedent. The " to convict" instructions did not infringe on


Booth' s right to a jury trial; and the trial court did not err in giving them.

                                      II. SUFFICIENCY OF THE EVIDENCE


        Booth also alleges that the State failed to present sufficient evidence of attempted first


degree extortion. Booth contends that the State elected to try him on only one of the theories of

extortion, that he communicated a threat of bodily injury to West, and that the evidence

presented at trial did not necessarily support only this theory of Booth' s attempts to procure

money from West. We disagree.

        Due process of law requires the State to prove every element of a charged crime beyond a

reasonable doubt in order to obtain a criminal conviction. State v. O' Hara, 167 Wn.2d 91, 105,

217 P.3d 756 ( 2009) ( citing U.S. CONST.       amend.    XIV; WASH. CONST.     art.   I, §22; Jackson v.


Virginia, 443 U. S. 307, 311, 99 S. Ct. 2781, 61 L. Ed. 2d 560 ( 1979);        In re Winship, 397 U.S.

358, 365 -66, 90 S. Ct. 1068, 25 L. Ed. 2d 368 ( 1970)). We review whether the State presented



                                                        9
No. 42919 -5 -II



evidence sufficient to satisfy this burden by examining whether, when viewed in the light most

favorable to the State, a rational trier of fact could find the State had proven each of the elements

beyond    a reasonable   doubt. State    v.   Engel, 166 Wn. 2d 572, 576, 210 P. 3d 1007 ( 2009).   By

making his sufficiency     challenge,    Booth "' admits the truth of the State' s evidence and all


inferences that reasonably    can   be drawn therefrom. "' State v. Kintz, 169 Wn.2d 537, 551, 238


P. 3d 470 ( 2010) ( quoting State   v.   Salinas, 119 Wn.2d 192, 201, 829 P. 2d 1068 ( 1992)). Further,


the law does not distinguish between direct and circumstantial evidence in determining the

sufficiency of the evidence; circumstantial evidence may also support a conviction. Kintz, 169

Wn.2d at 551.


         The State charged Booth with attempted first degree extortion. A person commits


extortion   by "knowingly ... obtain[ ing] or attempt[ ing] to obtain by threat property or services

of   the owner."   RCW 9A.56. 110( 1).        A person may commit first degree extortion by

 commit[ ting] extortion by means" of one of three types of threat. RCW 9A.56. 120. The trial

court instructed the jury on only one of these means, that Booth attempted extortion by

communicating to West threats about his future personal safety or the safety of some other

person or persons. Under RCW 9A.28. 020, a person attempts to commit a crime if, with the


specific intent of committing that crime, he or she takes a substantial step toward the commission

of the crime. The jury could readily have concluded that the State proved beyond a reasonable

doubt that Booth took a substantial step toward obtaining West' s property by threat. The

testimony described Booth' s collection of debts on Russell' s behalf in the time before the

murders. Witnesses described Booth' s multiple attempts to collect one of these debts from West


and West' s desperation to obtain money the day of the murders, going so far as to offer to sell his


                                                         10
No. 42919 -5 -II



boat for a large discount to raise funds. Lindberg testified that West showed Booth pictures of

his truck just after Booth arrived at West' s house the night of the murders.


          The jury could also have readily concluded that the State proved beyond a reasonable

doubt that Booth communicated to West threats of harm to West or others if he did not pay his

debt. Booth himself       offered   testimony   that he collected debts with violence, agreeing that "[ his]



line of work [wa] s assaulting people" and that " when [ he was] around [ people] pa[ id] their

debts."   VRP (Dec. 14, 2011) at 68, 85. West' s daughter and son -in -
                                                                      law described Booth' s

unnerving questions about their children during his first visit and how West uncharacteristically

ordered her to leave immediately afterwards. Just after seeing pictures of West' s truck on the

night of the murders, Booth and West went outside for a private conversation. Although West


appeared calm when stepping outside, he returned in a state of agitation. This agitation led West

to grab a shotgun in an attempt to expel Booth from his house. A rational jury could infer from

this evidence, direct and circumstantial, that Booth threatened West or members of West' s


family with physical harm unless West paid the debt he owed. We affirm.

                                              III. THE PRIVACY ACT


          Booth next contends that the State violated the Privacy Act by recording and listening to

the phone call he made to Zacher from the Lewis County Jail, which led to the discovery of the

murder weapon. Booth claims that the admission of the murder weapon violated RCW 9. 73. 050,

which requires     the   exclusion of "[   a] ny information obtained in violation of RCW 9. 73. 030,"

which forbids the interception or recording of private communications. We disagree with Booth

based on well -settled case law concerning the use of jail phones.




                                                         11
No. 42919 -5 -II



         RCW 9. 73.030( 1)( a) forbids public or private persons or entities from intercepting or

recording any "[ p] rivate           communication transmitted            by   telephone ...   without first obtaining the

consent of all       the participants in the       communication."
                                                                            Although the Privacy Act does not define

a private communication, under                 Washington          common   law "[ a] communication is private ( 1)


when parties manifest a subjective intention that it be private and ( 2) where that expectation is

reasonable. '        State    v.   Modica, 164 Wn.2d 83, 88, 186 P. 3d 1062 ( 2008) ( quoting              State v.

Christensen, 153 Wn.2d 186, 193, 102 P. 3d 789 ( 2004)) ( alteration in original).


         Modica is exactly on point here. In that case a man jailed awaiting trial for domestic

violence made daily phone calls to his grandmother using the jail' s phone system. Modica, 164

Wn.2d at 86. Signs in the jail warned inmates that the system recorded every outgoing call.

Modica, 164 Wn.2d at 86. All participants to the calls heard a recorded warning that the State

recorded all calls and could monitor those calls at any time. Modica, 164 Wn.2d at 86. Modica

used   his   calls   to his   grandmother       to "   enlist[]"   her " help in arranging for his wife to evade the

prosecutors     and not appear          in   court."    Modica, 164 Wn.2d at 87. When Modica' s wife ceased


cooperating with the State and disregarded a subpoena, the State listened to the recordings of his

calls and charged him with witness tampering based on statements he made in them. Modica,

164 Wn.2d at 87. Modica appealed his conviction for witness tampering, claiming that the trial

court should have suppressed the recordings under the Privacy Act. Modica, 164 Wn.2d at 87.

         Our Supreme Court affirmed the decision to admit the tapes. The Supreme Court

assumed, but did not decide, that Modica and his grandmother manifested a subjective intent that

the conversations remain private. Modica, 168 Wn.2d at 88. However, the Supreme Court held


that Modica had no reasonable expectation of privacy in the calls for two reasons. First, it noted


                                                                     12
No. 42919 -5 -II



that " because of the   need   for jail security," those incarcerated in jails have reduced expectations


of   privacy. Modica, 168 Wn.2d       at   88, 89. Second, the court noted that the signs and recorded


warnings alerted Modica and his grandmother to the fact that the State might listen to their


conversation, further reducing any expectation of privacy. Modica, 168 Wn.2d at 88. The

Supreme Court held, based on these considerations, that Modica had no objectively reasonable

expectation of privacy in his calls and that the Privacy Act offered no protection to the

conversations. Modica, 168 Wn.2d at 89, 90.


         Like Modica, Booth awaited trial in jail. Like Modica, Booth had no reasonable


expectation of privacy in his jail phone calls, even if we assume he subjectively intended those

conversations to remain private. The same security concerns that diminished Modica' s

expectation of privacy diminished Booth' s. Further, just as in Modica, signs at the prison and

recorded warnings before the phone system connected the calls warned Booth that the State


might monitor any conversations.


         Booth attempts to distinguish Modica on the grounds that the phone system there alerted


individuals that they would be recorded, whereas here the phone system merely stated that the

State might record any conversation. This is a distinction without any meaningful difference.

The State had informed Booth that it could listen, and Booth had no way of knowing that it was

not doing so. Under those circumstances, Booth had no reasonable expectation of privacy in the

calls from jail. Therefore, the Privacy Act does not prohibit admitting the tape of the call or the

evidence ultimately discovered due to its content.

         Booth also claims that the State violated a " court order" resulting from the notice of

appearance filed by his original counsel in this case. That notice ordered the State not to attempt


                                                       13
No. 42919 -5 -II



to contact Booth, question him, or otherwise gather evidence from him without the presence of


his attorney. The " order" merely asserted Booth' s right to counsel in the face of custodial

interrogation. It did not preclude the police from attempting to gather evidence in lawful ways

other than through interrogation. Maine v. Moulton, 474 U.S. 159, 176, 106 S. Ct. 477, 88 L. Ed.


2d 481 ( 1985).     Further, we interpret court orders to give effect to the issuing court' s intent. Hill

v.   Hill, 3 Wn.   App.   783, 786, 477 P. 2d 931 ( 1970),       overruled on other grounds by Stokes v.

Polly,   145 Wn.2d 341, 37 P. 3d 1211 ( 2001).           Here, the issuing court specifically allowed the

recording of Booth' s phone calls in his first appearance and before he made the call disclosing

the location of the gun. Under both its text and purpose, the claimed court order did not prohibit


the recording of Booth' s calls from jail.

                                           IV. PROSECUTORIAL MISCONDUCT


          Booth also alleges that the prosecutor committed misconduct by asking him about his

failure to produce alibi witnesses. With his first question on cross -examination, the prosecutor


asked, "   Well,   you   didn' t   bring   anybody   with you   today   to verify   your alibi, right ?"   VRP (Dec.


14, 2011) at 68. Later the prosecutor mentioned that Booth' s failure to name the people engaged


in the drug trade with him prevented the jury from hearing corroborating testimony. The

prosecutor then asked repeatedly about the man Booth referred to as " Joe Mama" or " Joe

Nameless,"     and specifically asked whether Booth was refusing to identify his alibi witnesses.

We hold that the prosecutor' s questions constituted misconduct, but affirm Booth' s conviction


because he has not shown that the misconduct prejudiced him.


           A criminal defendant alleging misconduct by the prosecutor bears the burden of showing

the prosecutor acted improperly and that the misconduct was prejudicial. State v. Emery, 174


                                                            14
No. 42919 -5 -11



Wn. 2d 741, 756, 278 P. 3d 653 ( 2012). Where the defendant fails to object to the alleged


misconduct at trial,



          the defendant is deemed to have waived any error, unless the prosecutor' s
          misconduct was so flagrant and ill intentioned that an instruction could not have
          cured the resulting prejudice. Under this heightened standard, the defendant must
          show that ( 1) no curative instruction would have obviated any prejudicial effect
          on the jury and ( 2) the misconduct resulted in prejudice that had a substantial
          likelihood of affecting the jury verdict.

Emery, 174 Wn.2d at 760 -61 ( internal citations and quotation marks omitted).

          We turn first to the threshold question of whether the prosecutor acted improperly.

Because of the defendant' s right to silence and the State' s due process burden of proving every

element of a charged crime, a criminal defendant need not present evidence, and a prosecutor


typically commits misconduct by suggesting otherwise. State v. Cheatham, 150 Wn.2d 626, 652,

81 P. 3d 830 ( 2003).       However, in limited circumstances the missing witness doctrine allows a

prosecutor to comment on the defense' s failure to call a natural alibi witness without committing
              4
misconduct.
                   Cheatham, 150 Wn.2d at 652. A prosecutor may invoke the missing witness

doctrine   where ( 1)     the missing witness' s "   testimony is   material and not cumulative," (   2) " the


missing witness is particularly under the control of the defendant" and not equally available to

the State, ( 3) the missing " witness' s absence is not satisfactorily explained,"        and ( 4) invocation


of the doctrine does not " infringe on a criminal defendant' s right to silence or shift the burden of

proof."    State   v.   Montgomery,      163 Wn. 2d 577, 598 -99, 183 P.3d 267 ( 2008) ( citation   omitted).




4
 Normally the missing witness doctrine is invoked in a prosecutor' s arguments rather than by his
or her questions. E.g., Cheatham, 150 Wn.2d at 652. However, the prosecutor' s questions here
served the same purposes as closing argument about a missing witness, and the limits on the
doctrine   should       apply to the   questions as well.   Cf. State v. Fricks, 91 Wn.2d 391, 396, 588 P.2d
1328 ( 1979).


                                                            15
No. 42919 -5 -II



         The prosecutor attempted to invoke the missing witness doctrine by asking about Booth' s

failure to call witnesses that would corroborate his alibi. In doing so, he acted improperly. As

noted, a prosecutor may only invoke the doctrine if the missing witness' s absence lacks

satisfactory explanation. Where the missing witness would incriminate himself or herself

through testimony, the witness' s absence is satisfactorily explained by the privilege against self -

incrimination. State     v.   Blair, 117 Wn.2d 479, 489 -90, 816 P. 2d 718 ( 1991).                Booth testified that


he went to West' s house with his friend, whom he alternately gave the names " Joe Nameless"

and "   Joe Mama."    Booth stated that he left "Joe" there to collect the money West owed to Booth

and went about other      business. VRP (Dec. 14, 2011)               at   63 -64.   According   to Booth, " Joe" later


admitted   shooting Salts      and   killing   the   Wests   and   Williams. VRP (Dec. 14, 2011)         at   65. " Joe"


would, therefore, have incriminated himself by testifying to confirm Booth' s alibi, precluding the

prosecutor' s invocation of the missing witness doctrine. Consequently, the prosecutor

committed misconduct by asking Booth about his failure to produce alibi witnesses.

         The prosecutor' s conduct does not, however, warrant reversal of Booth' s convictions.


Booth failed to object at trial. Consequently, reversal requires him to demonstrate that the

misconduct was so flagrant and ill intentioned that a curative instruction would not have obviated


any   prejudice caused    by the     prosecutor' s questions.        Emery,     174 Wn.2d   at       61. As noted,
                                                                                                 760 -


under this standard the defendant must show that


           1) no curative instruction would have obviated any prejudicial effect on the jury
          and ( 2) the misconduct resulted in prejudice that had a substantial likelihood of
          affecting the jury verdict.

Emery,     174 Wn.2d      at   760 - (
                                   61      citation     omitted).      Booth' s claim fails under both of these


requirements.        First,    a curative instruction can remedy a prosecutor' s comment on the


                                                              16
No. 42919 -5 -II



defendant' s failure to produce witnesses that he or she claims will corroborate his or her alibi.


State   v.   Fowler, 114 Wn. 2d 59, 66, 785 P. 2d 808 ( 1990),                   overruled on other grounds by Blair,
117 Wn.2d         at   479.   Booth does not show that such an instruction would have failed to cure any

prejudice        from the     prosecutor' s   misconduct.        Second, the State presented strong evidence of

Booth'    s guilt.      Lindberg and Salts both implicated Booth as the murderer and as the person who

shot    Salts.    Police found the murder weapon, which had only his genetic material on it, in the

house where he hid after fleeing Lewis County in the wake of the murders, and he confessed to

killing West       to   a   friend.   Given this overwhelming evidence of his guilt, we cannot say that the

prosecutor' s      questions      affected    the   jury' s   decision to find Booth guilty.        For these reasons,


Booth' s misconduct claim does not warrant reversal.


                                                    V. RIGHT TO COUNSEL


             Booth next claims that the trial court erred in removing James Dixon, one of his

appointed attorneys, after the State declined to seek the death penalty. He claims that the

removal interfered with his constitutional right to counsel, violated statutes and rules governing

the appointment of counsel, and was contrary to principles of equity. We review a trial court' s

decision regarding the removal of counsel for an abuse of discretion and find none here. State v.

Varga, 151 Wn.2d 179, 200, 86 P. 3d 139 ( 2004).

A.           Constitutional Right to Counsel


             Both "[ t] he Sixth Amendment to the United States Constitution and article I, section 22


 amendment 10) of the Washington State Constitution secure to all, by appointment if necessary,

the   right   to assistance     of counsel at   any    critical state   in   a criminal prosecution."   State v. Roberts,

142 Wn.2d 471, 515, 14 P. 3d 713 ( 2000).                 This appointment of counsel ensures a functioning


                                                                 17
No. 42919 -5 -II



adversarial process and guarantees a fair trial for the criminal defendant. Roberts, 142 Wn.2d at


515 ( citing Wheat v. United States, 486 U.S. 153, 158 -59, 108 S. Ct. 1692, 100 L. Ed. 2d 140

 1988)).   A trial court' s arbitrary and unjustifiable removal of counsel over the defendant' s

objections denies the defendant his or her right to counsel and constitutes a structural


constitutional error. See Roberts, 142 Wn.2d at 515 -16; Harling v. United States, 387 A.2d

1101, 1105 -06 ( D. C. 1978). In the circumstances presented, we find no denial of the right to


counsel for three reasons.


        First, the cases Booth cites, holding that a trial court denies the right to counsel by

removing counsel arbitrarily after the attorney -client relationship has formed, are not apposite.

Each of those cases involved a trial court removing the defendant' s sole attorney after the

defendant formed a relationship of "trust and confidence" with counsel. See, e. g., Smith v.

Superior Court of Los Angeles     County, 68   Ca1. 2d 547, 561, 440 P.2d 65 ( 1968).   A trial court' s


decision to disrupt this relationship raises concerns that the defendant will not have a similar

bond with replacement counsel and that this could impair the adversarial process. Smith, 68


Ca1. 2d at 561. The very possibility that the adversarial process will break down immunizes these

types of claims from handless error review. Harling, 387 A.2d at 1106. Here, while the trial

court did remove Dixon, Dixon was not Booth' s sole representative. Roger Hunko, Dixon' s co-


counsel, continued to represent Booth, and the record contains statements that Booth and Hunko


shared a bond of trust. Booth' s case, therefore, does not implicate the rationale behind cases like


Harling and Smith, since Booth' s continuing relationship with Hunko ensured a functional

adversarial process at all times during the State' s prosecution of Booth.




                                                    18
No. 42919 -5 -II



        Second, Booth' s right to counsel only prevented the trial court from " arbitrar[ily]"

removing Dixon over his objections. See Roberts, 142 Wn.2d at 516; Harling, 387 A.2d at 1101.

The trial court here did not act in an arbitrary manner. Washington provides for special

procedures   in   cases where the      defendant faces the death penalty. SPRC 1(         a).   One of these rules


requires the trial court to appoint two attorneys to represent defendants facing the possibility of

the death penalty. SPRC 2. The trial court appointed both Dixon and Hunko to comply with this

rule. However, the death penalty rules " do not apply in any case in which imposition of the

death penalty is    no   longer   possible."    SPRC 1(   a).    Reflecting this, the rule requiring the

appointment of multiple attorneys provides, in its associated comment, that where a defendant no


longer faces the death penalty, " the court may then reduce the number of attorneys to one to


proceed with      the   murder   trial."   SPRC 2, at cmt. The trial court acted within the letter and


consistently with the purpose of these rules. It did not act arbitrarily or unjustifiably.

        Third, the state and federal constitutions do not require the trial court to provide the


services of a particular attorney. Roberts, 142 Wn.2d at 516. The trial court appears to have

removed Dixon because of concerns about paying for two attorneys to represent Booth in a

nondeath penalty case. Booth essentially demanded representation by a specific attorney that

Lewis County, paying on his behalf, could not afford. Booth' s right to counsel does not require

compliance with this demand.


B.      Statutory and RPC -based Right to Counsel

        Booth also alleges that the trial court' s removal of Dixon violated statutory and rule -

based authority governing the appointment of counsel. He contends that each of these authorities




                                                            19
No. 42919 -5 -II



limit the removal of counsel to the circumstances provided for in the contract governing the

appointment. We reject Booth' s argument for three reasons.


             First, the contracts are not in the record, so we cannot say that they did not provide the

trial court with the authority to do exactly what it did. Thus, we cannot grant Booth relief. See

State   v.   McFarland, 127 Wn. 2d 322, 335, 899 P. 2d 1251 ( 1995) ( a defendant cannot obtain relief


based on matters outside the trial record in a direct appeal and must instead seek relief through a

personal restraint petition).




             Second, the authority Booth cites provides that the trial court shall have the authority to

remove counsel        for " good   cause."     E.g., WSBA STANDARDS FOR INDIGENT DEFENSE, Standard

16. The State' s decision to decline to seek the death penalty served as good cause in removing

one of the two attorneys appointed under SPRC 2 and its associated comment.


             Finally, RPC 1. 8( f), cited by Booth, concerns conflicts of interest rather than the removal

of counsel. Therefore this rule offers no support for his position. We find no violation of


Booth' s statutory or rule -
                           based right to appointed counsel.

C.           Equitable Right to Counsel


             Booth   next claims   that "[   t] he rules of [e] quity" required the trial court to retain Dixon as

one of his trial attorneys. Br. of Appellant at 14. Booth claims that the State' s use of multiple


attorneys to prosecute him entitled him to have multiple attorneys represent him. We find his


argument without merit. Booth shows no equitable source of a right to counsel. As we

explained above, Hunko continued to represent Booth and this satisfied the constitutional


mandate that he receive counsel. Booth alleges that he was deprived of his constitutional right to


counsel by Hunko' s ineffectiveness, but he does not even begin to explain how Hunko failed him


                                                             20
No. 42919 -5 -II



and a review of the record does not show any deficient performance that prejudiced Booth, given

the strength of the State' s case against him. McFarland, 127 Wn. 2d at 334 -35 ( defendant must


show deficient performance and resulting prejudice for relief on an ineffective assistance of

counsel claim).



                               VI. LEGAL FINANCIAL OBLIGATIONS ( LFOs)


        Finally, Booth alleges that the trial court' s order of restitution amounts to cruel and

unusual punishment because he will never have the means to pay it.

        Both the state and federal constitutions forbid the imposition of excessive fines or cruel

punishment.      U.S. CONST.   amend   VIII; WASH. CONST.   art.   I, § 14. The due process clause of the


Fourteenth Amendment also regulates, in some circumstances, the imposition of financial


obligations on indigent criminal defendants. E.g., State v. Blank, 131 Wn.2d 230, 241, 930 P.2d

1213 ( 1997) (   citing Bearden v. Georgia, 461 U.S. 660, 667 -68, 103 S. Ct. 2064, 76 L. Ed. 2d

221 ( 1983)).


        Booth first challenges the sufficiency of the trial court' s findings related to the imposition

of his LFOs. Booth contends that we must vacate the LFO order for lack of the " specific factual


findings" necessary to impose fines. Br. of Appellant at 18. He is mistaken.

        By statute, the trial court had no discretion in requiring him to pay for the victim

assessment, the DNA (deoxyribonucleic acid) collection fee, or restitution to the crime victim' s


compensation fund. CP at 639, 654; State v. Lundy, 176 Wn. App. 96, 102 -03, 308 P.3d 755

 2013); RCW 7. 68. 035; RCW 43. 43. 7541; RCW 9. 94A.753. A trial court' s findings are


irrelevant to the necessity of imposing these LFOs. Lundy, 176 Wn. App. at 103.




                                                   21
No. 42919 -5 -I1



            Turning to the discretionary LFOs the trial court imposed, which includes court and other

costs, the court incorporated language about consideration of Booth' s ability to pay in the

judgment and sentence, which serves as a finding applicable to these LFOs. We review this

finding in the judgment and sentence under the clearly erroneous standard. Lundy, 176 Wn.

App.   at   105 & n.7. The record here shows that the trial court found the LFOs appropriate based


on Booth' s young age, health, and consequent possibility of getting a prison job. Given that

Booth bore the burden           of   demonstrating    his indigence " would     extend
                                                                                         indefinitely,"   we cannot




say that the trial court' s finding was clearly erroneous. Lundy, 176 Wn. App. at 107 -08.

            Further, challenges to LFOs based on indigence are not ripe for review " until the State


attempts     to   curtail a   defendant'   s   liberty by enforcing   them."   Lundy, 176 Wn. App. at 108.

Neither the imposition of LFOs in Booth' s judgment and sentence nor the restitution order he


appeals, in and of themselves, curtail his liberty. That may occur, if at all, only as part of the

process to compel payment of his obligations. At that point, Booth may challenge the collection

of LFOs, and a court will have to determine whether the State has attempted to force Booth to


pay his obligations in spite of his indigence. At that point, his challenge will be ripe for review.

Lundy, 176 Wn. App. at 109; State v. Bertrand, 165 Wn. App. 393, 405, 267 P. 3d 511 ( 2011),

review      denied, 175 Wn. 2d 1014 ( 2012).           As Booth has not offered any evidence that the State

has attempted to compel payment, we decline to address Booth' s challenge to the LFO orders at


this time.




                                                              22
No.' 42919 -5 -11



                                         CONCLUSION


        We reaffirm our precedent and hold that the " to convict" instructions given here


comported with the state and federal constitutions. We reject Booth' s other contentions and

affirm his conviction. We do not reach the merits of his challenge to the LFO order, because it is


not ripe for review.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                                                                      iticT     4

                                                             A. C./
We concur:




                                                23